TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN





NO. 03-07-00411-CR


Justin Ryan LeBlanc, Appellant

v.


The State of Texas, Appellee





FROM THE COUNTY COURT AT LAW NO. 6 OF TRAVIS COUNTY

NO. C-1-CR-05-691860, HONORABLE JAN BRELAND, JUDGE PRESIDING



O R D E R
PER CURIAM
The court reporter has informed the Court that no arrangement has been made to pay
for the reporter's record, which was due July 2, 2007.  Appellant's retained attorney was notified that
the appeal would be submitted without the record unless payment was promptly made.  Counsel did
not respond to this notice.
Appellant's counsel, Ray Bass, is ordered to tender a brief on appellant's behalf
raising those issues that do not require a reporter's record no later than October 19, 2007.  No
extension of time for filing the brief will be granted.  Counsel will be relieved of his obligation to
file a brief upon receipt of a proper motion to dismiss the appeal.  See Tex. R. App. P. 42.2.

It is ordered September 14, 2007.


Before Chief Justice Law, Justices Waldrop and Henson
Do Not Publish